ORDER

PER CURIAM.
Defendant appeals after sentencing on charges of burglary second degree, Section 569.170 RSMo 1994, and stealing under $150, Section 570.030 RSMo 1994. He also appeals denial of Rule 29.15 relief after an evidentia-ry hearing. The findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. Judgment affirmed in accordance with Rule 30.25(b) and 84.16(b).